Citation Nr: 1709462	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  05-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability, on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1994 to November 1998.  

This matter initially came to the Board of Veterans' Appeals (Board) from rating decisions form the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This claim was previously before the Board in May 2016, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Veteran testified at a hearing before the Board in March 2007.  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDING OF FACT

The competent credible evidence of record does not support the conclusion that the Veteran has a service-connected disability rated as total and additional service-connected disability or disabilities independently rated at 60 percent or more or that the Veteran is permanently housebound by reason of his service connected disabilities.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extra-schedular basis have not been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for TDIU has been raised by the record.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has stated on several instances that he is unable to secure employment due to his service connected disabilities.  He has reported that he last worked as cable line installer but had to quit due to health issues related to his service connected disabilities, and he has not worked since.  Accordingly, in light of the holding in Rice, the Board has determined that there is a claim for entitlement to TDIU on an extraschedular basis, even though the Veteran withdrew his claim for TDIU on a schedular basis, as noted on the March 2013 rating decision.  However, the Veteran cannot withdraw a claim for TDIU under Rice, since it was part and parcel to his claim for increased ratings.  

Even though the Veteran has had a total schedular rating in effect since April 2008, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114 (s).  Thus, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service connected disabilities and there is an additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

Special Monthly Compensation (SMC) under § 1114(s) is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

The Veteran is service connected for the following disabilities: right upper extremity radiculopathy, evaluated as 50 percent disabling; left upper extremity radiculopathy, evaluated as 40 percent disabling; post left knee ligament reconstruction rated as arthritis, evaluated as 30 percent disabling; unstable left ankle, evaluated as 20 percent disabling; cervical spine disability, evaluated as 20 percent disabling; lumbar spine disability, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 20 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; left trochanteric bursitis, evaluated as 10 percent disabling; macular degeneration, evaluated as 10 percent disabling; right knee arthritis, evaluated as 10 percent disabling; chronic headaches, evaluated as 10 percent disabling; myofascial pain, left trapezius muscle, evaluated as non-compensable; and a mood disorder, evaluated as non-compensable.  None of the Veteran's service-connected disabilities are rated at 100 percent schedular, and the evidence of record does not show that any of his service-connected disabilities should be rated at 100 percent. 

In February 2013, the Veteran underwent a series of examinations for the purpose of an increased rating for several of his service connected disabilities.  The examiner noted that the Veteran's cervical spine condition, thoracolumbar spine condition, ankle disability, hip bursitis, muscle injuries, peripheral nerve condition, headaches, impacted his ability to work.  Additionally, no one physical disability precluded him from working nor is there any evidence that any one of his disabilities presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate or requires an extra-schedular evaluation.  It was further noted that the Veteran has no mental disability that would impact his ability to work.  

Further, the Veteran's VA examinations and treatment records throughout the appeal have not shown that he is permanently housebound by reason of his service-connected disabilities.  The Veteran has not contended that he is housebound; rather his claim for TDIU is based upon his request for increased ratings for his service-connected disabilities.  

Therefore, the Veteran does not meet the criteria for SMC payable at the housebound rate based upon a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent.  Additionally, as the evidence does not show, nor does the Veteran contend, that his service-connected disabilities render him permanently housebound, the criteria for the award of an SMC payable at the housebound rate based on being housebound have not been met. 

The Board recognizes the severity of the Veteran's disabilities as evidenced by the combined schedular rating of 100 percent.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board acknowledges the Veteran's sincerely held contentions, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal of entitlement to TDUI on an extra-schedular basis, to include SMC payable at the housebound rate, is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).  

The Veteran was provided VA examinations in February 2013, which are adequate for the purposes of determining the current severity of his service-connected disabilities as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
ORDER

Entitlement to TDIU is denied, to include on an extra-schedular basis and SMC payable at the housebound rate.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


